PER CURIAM.
Motion for an appeal from a judgment of the Jefferson Circuit Court dismissing Heavrn’s appeal from the Jefferson Quarterly Court of a default judgment for $300 on a promissory note. After a careful consideration of the various arguments made in connection with the Rules of Civil Procedure, particularly as to limitations of time upon which an appeal may be taken from a quarterly court judgment, we conclude that the judgment dismissing the appeal was proper.
Wherefore, the motion for an appeal to this court is overruled, and the judgment stands affirmed.